UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 3, 2011 THE L.S. STARRETT COMPANY (Exact name of registrant as specified in its charter) Massachusetts 1-367 04-1866480 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) , ATHOL, MASSACHUSETTS01331 (Address of principal executive offices) (Zip Code) Registrant's telephone number: 978-249-3551 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]
